Title: Samuel J. Harrison to Thomas Jefferson, 17 January 1813
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          sir Lynchbg Jany 17th 1813 
          I have recd your favor of the 7th Inst and would have replied to it sooner, but for wishing to see Mr Goodman first.
          I wish to buy your Tobo, but think the price you ask, more than it is worth—I should be willing to give you $6. for the Leaf & $4. for the stemd; which Certainly is Liberal; and would be saving you the Trouble & Risk of sending it to Richmond, which is not Very inconsiderable.
          If you choose, I will take it at the above prices, otherwise I must wait, and take my Chance with you, by & bye, when it is prized—and shall Congratulate my self if, the times should Intitle you to more.
          I am sir Yr Mo ob Hb StS J Harrison
        